OFFICE OF IWE A1TORNEY GENERAL OF TEXAS
                      AUSTIN




HonorableChwlrf Lookhart
txete Tma8urar
Awtia,  lbxm
     of ths Forty-alxth   Laglalatun;    and doolnrlng
     aa 6mergemay.


     STATE
           Wrotion 1. Thmt Sbo8loa 9 of &Male IV
     of C&ap?ier49s or the *ofa of the Thea CmUrd
     Seamion or ttn Fortpiowth   Legialaturo, u
     awnbrHI by 6baatb Bill No, 04, Chaptbr 6, dot0
     of 8ha BortJ-•ixtb ZyiaiMxrl, antI all mubw-
     quallto8madmeatatholqeo,bb ant3thb aam6 10
     bareby rape&d.
          *Seu.le.Ttu fut that     tha   bxiotiaalam
     dimeri~m      yainst rariow atate basking,
     aortgagem and loan eeapan%*roremtu w'emr-
     g6aoy aad ma Imperativepublio a~oraait~ 8hat
     the lWwtitu0ioaal!&la reqtiriag  billa to be
     remd,in each Houao OD.thrro ae~eraldara be
     auapea4eU u%4 the maw ia hereby lu6pwade4,
     a&d th%r Let &*1X take lffaat 8n4 bcia mra*
     rmsn amI after 180 pauage aad it $0 me e~~taUrw
         80tei0n 9 0r ~rtl018IV or ch8pter  49s ar the kpt0
of the'lzwd Oalled~eaafoaof tb Forty+owtb tiqialaturu,
~0 the srigiaelnat Z6v~laga tu on ~abourea nfiti8  ma ob-
l~atlona, aaid Aat ‘11~8a-de4  br tko Party-mirth kgiala-
turo by Senate Bill   No. UN Cb&@n’ 6.     Wi8 lOaD anmndaent
by tbm Perty-mirthkql$I.aturep~ovfddlia part,am fellowas
          W3otioa 1. 8eetion 9,or Axtiolrxv or
     Chapter49% of the Aota of tha 'ihird
                                        Callo&
     6oeoionof tha ForQ-fourLh  Lb&iahburb, Lo
     and the ame la hersbaawadra ao aa to read
     hercrartekAmyO~Uarr~~
          In sthorVVO~O, the lPg0 aseadmentwarn 3.13
                                                   it86lr
th6 oaaplet6 stamp tax on, ~~cswed aotsa, aaO abligcrtloaB am
maadd at that t&o..
HonorableCherleyLaakhmt, Pas* S



              "8ootlon1. That Saotlon9 0r iwtleleIV
          of Chptor4QS oi the Aota of the Third Called
         Seaaioaof the Eorty-iourtib~e&ialeture,aa maend-
         ld by senateMl1 X0. 84, Cha*er S, Aota of the
         yorty-sixthbglOlatur0, be aod tha atmo is hen-
         by awaded ma am to hereafterread am rollam;*
           Swats Bill Ho. 97, aqua, was *d.icd     itmall
:ic+;pletsaot la olag a t u OR r+eiarqd notes md eblI(gr-
         The.bli! oontainsUI unwgehoy alauseand was paaa~d
in t& &me     oa Febmmy Mth by 4 vati at l&N to 5 and was
  00004 ia.theS8aate013Bbruar 1Sst1by a rote of 53 to 0.
!he bill was ill66withouttbs i$rdkhorta   8ignatum  in bh,
seorskry or Stats*8  orfloe ti Peb&uary 28, 1QU.
          Houae~BlllB8. 8x4 augth,warn,pamed by thmk@aa
or Rejweaoatatft~aen ~ptfl dri IOU, ,@hd Paaaad’by the
Eanat*.oaEpj 2l 1941. It uu rilea   waaigmd by thi Oov-
ernor in tha -0400 oitti  Sawetuy ei State op Jutae 7, UW,.
      The problem in bonatrulig&moo E%ll 2Voo~ 514 rtiaaa
baoaue the f&of that
              at      8onato BllZ Me. 97 aupra had bo-
00l
  ~
  riootlie'prio~  to tb time that aa    Bow* Bfiu Re. 84,
mqm, hea km pa~ard by t&a k&Latun.                  Belle SkotloaL
           Ilo.8X4 providra t&at Wntioa
o? %uq Ef.11~                                        ,9ot *sfiol~ZV
0r     ch6,pt9r 4*8,0r   4th not8 or tbr milrilcam6   awlion or
the Ftmty-fourth
               Leglmlatwa,           am aasldad by 6eante Bill hlo.
84, hap%er         S, dota at Chs yorty-aixbhLegialmaee, ad-all
subsequentamendmnta theretobo aad t&a same is h&iii
pealed,*It till be noted that the oaptioa to ~&wae Bill Bo.
514 fe not am broad or oaapreheaaire'as Wotloa 1 Oz the
bill. The aaptioaai liouaeBill No. 511 reads am rolla?la:
              *U kst repealiae:'&eotloa0 ,ofArtWe TV
         or Chwor 49S or the Aota Oi the lChIrdCall64
         f3realoa                               am amend-
                 of thq ycwty-fourthLe$ialat\lre,
         la by senateT3111Ho. s4, ChapterS 6468 ot the
         yarty-sirthLeglalature;anb dekiar1ag en emar-
         genoy.*
          Ths above quobod iaption tails  to take Into aooomt
or mention Senate BilL Be. 97, ~uprs, passed by the maa*
Lagialatuxe        that pamood said ~OUEM B&l,1 Ho. 514.   .Aa   Senate
Bill     Ho. 97, 6upra, ia in itaalf     a oes~nhonalte    aad oompl~te
    HonorsbloQierleyLockhart,Paga 4



    tax statute,         the qwabion ariaaa aa          to   rhether   or not the
    aam haa been npealod by Howe Bill Ho. 614. &QUWI~XJ
    the LegZalature mi?otplludtgat 8eia Emmte Ml5 Ro. 91
    weakan a.mnWtlt to 3eatSsn 9 of 4tiaLe IV of Chapter40s
    0f th6 iiots        0r the   ibird ctaka     ssadon       ol th6 uortprow3h
    L&alature,           bwmuse 5m Bea8lon 1 of Houaa Bill             Iio. 614
    th     hginlature             8aatien9 of dtiala
                            repaaleb   aaid           IV of
    Chap%e,r495 Of the &tti at t&O ‘&5rd Wm    th86lOA Of th@
    -7orty-fourthLegirlaturs,aa amndod by BUUta B5Ll Ho. 24,
    Ciuptsr 5, AeQa oi this Forts-8-h                  'Lagialatw,'abt    ala@
                                                                   Bowover, the
                                                                  eation 0 of
                                                                   Th5ra caaaod
    Seasion.   the                                            and ala6 ref6raa to
    the amendment by &nat@ B551 No. Y4, OhaptiarS, &to ol the
    Forty-•lxthLa&alaturo, btitaakea no acntionof ang sub-
    86tp8nt gc~lldmm 1)0r60.8 it 8j++iriedi,f m0nti5~ mm6
    Bill   80. 9'1 of' bhs Aate 02 the hWtrt&'-mwenthk@alaturo.
             snotion%% Of Art501~ IIT Qi tb cwat5*ut50n                           or .
    Tuaa rsada au rdlfant
                +TtobifS,(oxoaptgrnoralappropriation
           billa,nblah me7 mbraoe the Vutoua aubjoata
           a a l
               bo muntafa , ra ndo na edo wet
                                            t wh lo ma
                                                     h t-
           09s are apOro&wlafad~ ahall eoatminmom thaa
           cm&t%bjeQt,ahlsh ahall be #~r~rqaaad In it8
                        Buti 5r any rub5oah ahaLa be mbraea4
          in an*acit,  whiah f&all nnt ba lrpra8m4 in th@
          title, wah act #tall ba void milt aa to 80
          much therso$,88 shall not be 110expn8Ned.’
         1.     %hil6 we hare numtrcm6&aols5onnot tha court8
    of this Sk’;4 awatruing     &etlon %8 of ,iytiole  III we uv
    unablsCo find any oa8e in whbh the ~egi#lativroa5seion
    in the uaptianwaa the mung ~8 that     nhloh waa mado 5a Siouw
    all %o. 614. Generallyth6 00Urt8 aro very liberalin
    holdinga o~tlon brocrd mum&i ts ewec the prori*iene Of
    a n l6t a a p a a m&  Also th6 0a808 all atate th6 6earral
    &WOBO#itiOIl   that the &56Ot 6f thd tit10 Ot B~tiOl!i Of 8Ll
    8Ot 56 to aP .ri86the k!~i~~tUl% Of ths fUl1 OWtOnt8 Of
    t&6 UJt itarPI.
                  The mo#d analo~~ua aituatlo8               that wo are abls
    to flna to la.        cm8 prsaenti~       5tRelf     hen, Se the on6 58




1
tf~ aas* of m&m       v. Cmntaanlal Fural.a3-811
                                               EWm0~          Dietriot
no. E, 19c E. b'.(ad) 55% by thr AWtiB COW-t Of ~i.7~ b-
p,sal*,writ of error diaJaa*d,   OOlTbOt Ubgrntt BY tJM
Bl@ren;scourt or Tsxa8. The aontulawt   in *at oaam was
atatada5 r0u0nt
         "!Rtesloa@ieano orbred by tha truatsoa
     of the ,-id d5atrfa8,ukd wm hold, thm rclturna
     aiuivaamd,the naalta  doolamd ~6 eorblfisd
     in lo o o r a a no 6 tha Imv eovorallylband rlro-
                      with
    tiotta held 5nlndepmAent 86hcPol Qlattietr, 4-
    pellanta,the ooaQo8bat8, ooatradthat the Aat
    of IJtmmber 5, 1989, being Chap. 40, bt8 4Sth
    Jag., t3woad QaUrd maa5on. 0. 1SM. Art. 89-L,
    ii.3.1986, VornonlaAttn.Glr. 88. arti.E98%L,
    prorfdeashet the banllrlaotiaaahall be h&M
    48 in oop~op *oh001diatrtotag ana that the ooun-
    ty j-8   muat 0raOr thr rimtomt  r~rd 1218cgd8-
    aloamrr~ Court mat  wav*aa .tbslreturna anU do-
    alare the maultar   Thk~'frlal4oura h6ld that
    Mid A4t Oi sOncPrbO+8, 19377rwU UAO4Ut8l5fUtiOA-
    al and toi     bmoauar Of a 44fmotirm    0     ~$~2&an6
    further.hel&theittha.lataOS ISET, 3
    F5rat Called 3eaaiea, 0. SO6 leti. IloltL,&'
     earfag in R. US.or l%aS, 88 raurbotlby Aota ar
    POW), pmvido tiat   ,Mm rlmot5oa#ho&t be.lwl4
    in aeoordaam with the Ian #mmi5n# bead oloo-
    t5OiU 51i5ndepwkde88 84h@0l 45atW5OtBrn Ww aua-
    taia thm rotion of t& trirl oourt.
          nThmrunl     high lohooi aot,waatire8       paaaad
    tn 1$55, 6. $0~ 4ml SW. la was plaoul in fho
    8. a. of 5933 aa art. BQIPL ti provIa   tlut
    rural hi@ aahool ai*triotamay rota bat&a In
    aoooraanorwith the.law8 gor6ra5ngoostmoa  86hwl
    diatrfot6.By the 5Wz? matmaU.mant,moat of the
    pro~la5eaaof trho bate of UMS W*M crclasnded~and,
    Art. 89pBL,appaarlta& in IL 8. OS'19lg6,~naamsn8-
    ed m au to pmti130 thaB bond elrotlotwfn rural
    high lohsol. diatridr  ahwld be h&l la aooord-
    an40 with tha lawa gotclm5q ba0pcanded aahbol
    6iatrfsDa.     Thsn oat50 aha uit   or 5937,   rupra,
    whlah 5l1bold tyB+Bw&8 4AtitblI ‘hrbiddiil6 4-
    pointrentor px Oiflo#alrfa Sdcml D5atrLota
    xn crrtaia    OwtttUta.!   AM i $ h l
                                        a nt5r o   oapW3a
    na a au routmat
H6noxablo0harleyLookbart,Page 6



             "'An iot rondi~ WetIon 1E of Chptsr 69,
       of the hots of the Thirty--nfnth
                                      Legl8laturo,  m
       a8 to pxovidsthat in oartsinoountier  having a
       populationaooordiw to tha l-0 proaodl~ Fad-
       era1 Cenws of not 10~s than eight thoumnd,
       five hundmd (8,500)and not mere than eight
       thownll, ~QVM hundred (8,700)rural hi& 8ti.4
       bi8triOt8 fOmd by the QrOUpbg Or t30aslo~  8Oh0O1
       di8triOt8 8han n&i have the authority to appoint
       a tax a88Q88Or, board Or 8qUdi88tiOaa Iu)rtU
       acllaotorland daaloriag an lm8r g e nOJ.vw
          In th8t 0880 it mar bo noted that  the oqptloaoi
the 1937~#IUWdEtQIitBladO PO -IWiOrW8 t0 th8 i!m QiIIQndHnt
but IVIrQrXWd OdJ to thb 19=&t.       ThO WW't held l8 fOl-
1-8:

             "5lnoQ thQ title or    oaptionof th8 19S9 Hot
       deOl.snd that the h&ti8tU=       intendad   t0 aI&Snd
       Sea. 18 of the 19M Ati 80 88 to prohibitwe-
       Oid tU a88088OT8, rqurfi%tiOa b8ar68,Od-
       oollootors  in o*r:ain OOUlltie8 it oannot affwt
       oOUlItl88 not llifiluded,an6 t8 hll6-a8     not 88.
       braoiw 8UbJ.d ti it8 tfth, 80 $m a8 th8 bd&
       OS tho&toha~8dthQrubhOdai           mdiag8UhO0%
       bond elootion8 frQm C&Omethod pnrodb8d       ia the
       1997 iat. IO0 rUkt 18 hotter l8tabli8h8d tbm




                                             rent umidaent
                                             lQ6ge v. 4wd.n-
       QOP‘ Tsx. Clv. ripp.,101 fj. -ai:&d 396; W8lkQr 1.
       Stats, 194 %I. 6r. R. 800, 116 6, PT.Ed 1098)
       8utherland'1.Board ai Trwtee8,     'X%x.C&V. qp.,
       861 &   w. 489." (Undsrsooring OW8)

               pie oall parliioular attention to tkat pcvtfOn
of tjhooourt*r holding in whnhichthe court rtate8 that  no nil0
i8 b.ttQr Q8tsblliQh.d thnB the ona that  whl)rea tit10 Or a
OmtiOn Or M 88t 8pQOliiO8 thr pUtio\z2lTii816 Or the UnOIid-
meat aad that it i8 to~aoror or 8tat8 a BQTtl@UUT pWpo88
autorablo Charl*yLo&?nrt, I?asm8



    8tt8vhti another a3iddifferent8aheduleof ar-
    tialea and r8t881and than, in rcyllar form, M-
    pealed the first 8e6tion of the act of 1768. 4
    a. 43.     In 1.807~86 pa8mBd another *irOtto
    mend aa lot entitled *&IIaot Sor amcndlngra
    rot entitled *An *at ZOr (titleof aot 19d6))'wt
    This 8Ot prCWided';?thd,bi%S(iiatsly   from alld
    titer the pat8ing Oi thl8 aot, tha folloul~g
    X'tttQSand IDUIM,rQ8QOOtiVOlt, Shtill bQ p&id, ati
    M grttater 8hsU be cissundod or emoted by ma-
    Of8 or aarve44, or any other pareom8,ior nharf-
    age o? ~ahlps or vemwl8, or Zor laadta& * eta,
    to-witt Vor sh%ppLngsvury bale or ~a88 af oot-
    tea, roar oonte pr bale or oaee,’ sto. 9 Ct.
    183. It +3rpM8815’ x'@~e8b86 awh Ol 8ald Nt
    Of .$w8 aold +Ulr OthQr QCtj8 Qt hl'Q l-t?~U#AUat t0
    the+Ni8ions     o? thn mt of l#?. hit wan to @
    iRtki;OftbCt 'fl'O8lUr& &tQr it8 pU8r(ls,* a
    It8 prewislorr8taek~tb plam of an erl&iru;l
    snaetment, certainlya8 to th8 lmQQrtf&    IteJB
    OS oottw,  whlah appear8in thi8 aat f6r th8
    fir8t tiret ghtring, pr&bly, that pravloualp
    that artSole had net attainedtha irparturewOS
    being 0 staple oammdlty or t&6 8tato. Th%8
    18 th8 8ot uhloh l&a8 b8en Qa tibe8tatuta book
    a8 9 88b8%8tin(l &av fCrrrvsarlya eentuTy, a&b&
    wa8kJaQtmo~tleam4 tithe 8oheduloof the uuwml
    8tatUt~8.  In 189s tho 'Iterl8lea
                                    and oan*&iU-
    tlon* at the Qenarel8tatutr8 were adaptd,  which
    arrasqpd may act8 by their title8 In a 8ahodnla,
    uador the heaaiogr'S%ar 0uo r ing
                                    sntltlod lOt8.
    ordlaeb3u,   and zw8olvo8, pa888d iath8     8evQral
    ,gaar8 hareinnftarc)uuESxat6d,have upltit       Or
    have be8n. or arQ hsrrby,    oxp:-Q88lg~FepQal8d.*
    8tc. Tha titleQf th6988t&'or lww a* 1778 era
    found in this ‘SOh~ti~’ mad PY!'?therefersCd.&%&-
    a4 to ham bwn thereby dlmotly- repealed. T&6
    a& cf 1809t hawever, does Pat appear la the
    'asohedul*',but it 18 alalmodthat that 01~0
    we8 InCirwtly rQpQalod; that St8 tit10 aaoZamd
    t&et it ras an *aamndMnt* of the mother aot of
    1768, and, when tha lmtt-srmadsot wa8 rsmd,
    thdttO? 1809, OM Of it8 ‘WIQndMlkt8,’ and tb8m-
    tom. 'i~ratted' tato   it,   fell alth it.   . . ."
Honorable Gherler Look&art. Pege 9




              it is emrnest3.Y
         ".Blit               lneiated that. Si
    there was go impliSa repial here, theremwtgs
    an lndbreotre@sel,based nn ths dcctrine
     that the repeelor 8a 8Ot              neaeew3rily          aarrler
    rtth It all ?8men&maat~* mae to saia ii&i,amI
    that therefore the sot 13 LCOT, being, aa stated
    in i't.8title, aa *em::tk~t* or the aot of 1768,
    fell with the letter aot when It was rqqaled.
    prI0 k5Qw or no inexorable X’UlQ a? law wbloh par-
    emptorl1.grequfree Wet Wary eet nhLoh la en-
    titled   as ‘an 8uEendPd6nt'
                               to 8 fonwr aat met
    thzr8forebe cwrl8a back, and 'lngrarted' upon
    that act, 80 88 to bsoom pert end pared of Lt.
    for 8ll purposso. . . .
                     .vs thiuk that the aet ci l8W                    al-
    thOU&blhtbB~             88   l&T& eRWidxMt      to   8kl    t&and-
    menf, ’uee in it* .~vleieae aiflrratlveerd
    Or&inal.   It was lppogM lxportent eubject,
    which the le@sIeture, in eooorQencewith ita
    duty, alweqa clatisd the right to control.It
    h80 staoa apan the rtatuta %ok 63 the 8xfvt1ng
    lew, uboiiklieng8dfor needy e eenfurf,a3~dwe
    do I&t 8M +AlQthiilgin the 18W WhiOhn9~UfrfkS
    the court to ,@8rtlanthat It bee been repealed,
    el@hr lntentlonullgor by ,Isplioation,   or ia-
    dirtotly by the cperrntionof a fixed Proorcste8a
    rule, a8 to the effect at emendlPent*, leaving.
    the whola subjratebeolatsrly
                               *doTeliot,*86 to
    8ny ~legirlatlve
                   reguletioaor co&ml.  ;wethluk
    the   8Ct   le   at   fonw,    and   th*t   l&awe     it     uuneo-
    emery to ooaelder the other exaeptioae.*